DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S COMMENT 
AND 
STATEMENT OF REASONS FOR ALLOWANCE
Prior Art Discussion
The prior art Bronczyk et al. (U.S. Publication No. 2011/0057707 A1) discloses a multiplexed input/output system that provides for the detection and/or compensation of leakage current associated with the multiplexer.  A voltage is measured and based on the measured voltage across the leakage current sense resistor.  Based on the measured voltage across the leakage current sensor resistor, the leakage current associated with a particular channel can estimated and employed to determine whether the integrity of the output provided by the multiplexer has been compromised by the detected leakage current.    Detection of leakage current by multiplexer 22a is provided by the addition of leakage sense resistor (e.g. leakage sensor resistor R_Ib provided with respect to input channel Ch_1) and an additional bus line and output terminal for measuring the voltage drop across leakage sense resistor R_1b.  To determine the leakage current associated with a particular channel, the plurality of switches associated with the selected channel are closed including the switch associated with the leakage sense resistor and the voltages associated with each bus line are provided at the respective output terminals of multiplexer.  The prior art fails to teach in combination with the rest of the limitations in the claim:  “the amplifier is designed to generate a compensation current on the basis of the compensation preset signal, the feed-in device is designed to feed in the compensation current on at least two different active conductors, the compensation current selection device is designed to feed in the compensation current on the basis of a third signal on at least one of the at least two different active conductors, and the control device is designed to generate the third signal on the basis of the second signal to select at least one active conductor suitable for the connected supply network for the feed-in operation.”

Allowable Subject Matter
1.	Claims 1-11 are allowed.
2.	The following is an examiner’s statement for reasons for allowance:
 Regarding claim 1, the prior art does not teach or suggest, in combination with the rest of the limitations in the claim: “the amplifier is designed to generate a compensation current on the basis of the compensation preset signal, the feed-in device is designed to feed in the compensation current on at least two different active conductors, the compensation current selection device is designed to feed in the compensation current on the basis of a third signal on at least one of the at least two different active conductors, and the control device is designed to generate the third signal on the basis of the second signal to select at least one active conductor suitable for the connected supply network for the feed-in operation.”

	Claims 2, 3 and 8-10 are allowable due to their dependencies on claim 1; claims 4-7 are allowable due to their dependencies on claim 3; claim 11 is allowable due to its dependency on claim 10. 



Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA AKHTER HOQUE whose telephone number is (571)270-7543. The examiner can normally be reached Monday-Friday, 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARHANA A HOQUE/Primary Examiner, Art Unit 2866